11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Christopher Fate Graves,                     * From the 106th District Court
                                               of Gaines County,
                                               Trial Court No. 17-4809.

Vs. No. 11-19-00090-CR                       * August 8, 2019

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the January 24, 2019 judgment of the trial court to reflect that the
“OFFENSE” is “THEFT OF METALS < $20,000.” We affirm the trial court’s
judgment as modified.